DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 22, 28-35, and 37-42 have been examined. This action is made Final.
Claim Objections
Claim 22 is objected to because of the following informalities: 
	“a user’s ear” in line 3. Since “a user’s ears” has been recited in line 1 of the claim suggest changing “a user’s ears” to “the user’s ears”.  Appropriate correction is required.
Claim 42 is objected to because of the following informalities:
 	“a] providing an ear device independent or part of an ear and eye mask; and 
	b] when a napping or quiet condition is desired, a passive and active noise attenuation plus digitally, dynamically, manufactured suitable signal generated to mask any residual sound after attenuation minimises the effect of external disturbances”. Suggest deleting numbering indexes “a]” and “b]”. Suggest changing “minimises” to “minimizes”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 22, 28-35, and 37-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22:  this claim recites limitations have issues that cause the claim being indefinite. 
	The claim recites limitation “a speaker positioned in an enclosure and configured to direct sound to a user’s ears”. According the Specification and Fig. 1 – Fig. 6, left speaker 52 and right speaker 52 ejecting sounds to the corresponding left ear and right ear of a user. The claimed limitation “a speaker positioned in an enclosure and configured to direct sound to a user’s ears” contradicts with the disclosed Specification since a single speaker does not ejecting sounds simultaneously to both ears of the user.
	The claim recites limitation “an audio capture device for capturing a signal the ear would hear”. First issue of the limitation is audio capture devices capture sounds not signals. The second issue of the limitation resides in the phrase “the ear would hear”. It is not clear if the claimed “the ear” represents only left ear, only right ear, or both ears of the user.
Claim 22 recites the limitation "the noise-cancelling controller is fed the signal from the audio capture device and generates a signal, which when fed to the speaker substantially cancels the signal in an acoustic domain" in line 11 and limitation “alongside the signal from the noise cancelling controller” in line 22.  There is insufficient antecedent basis for the limitations “the signal” in the claim. It is unclear if the claimed “the signal” being referred to “a signal the ear would hear”, “a signal from the audio capture device”, or “a signal” generated by the noise cancelling controller.
	Claims 28-35 and 37-41 are also rejected under the same reasons that applied to claim 22 as discussed above because of their dependency on the defected parent claim 22.
Regarding claim 42:  this claim recites limitations have issues that cause the claim being indefinite. 
Recited limitation “a passive and active noise attenuation plus digitally, dynamically, manufactured suitable signal generated to mask any residual sound after attenuation minimizes the effect of external disturbances” has issues that cause problems for setting claim boundary which results in the claim being indefinite.
	Firstly, the claim does not disclose any relationship between the claimed “ear device” and the process of providing/generating “passive and active noise attenuation…”. 	
	Secondly, according the Specification, the claimed “passive attenuation” is provided by physical outer cups and absorbing members of the claimed ear device; the claimed “active attenuation” is a noise cancelling signal generated by a noise cancelling-circuit of the ear device; and “signal generated to mask any residual sound after attenuation” generated by a noise masking circuit of the ear device. The claim language is unclear. Since the verb “minimizes” is used it is not clear if “a passive attenuation”, “an active attenuation”, or “suitable signal” causes the minimizing “the effect of external disturbances”. The claimed language also creates a contradiction to the Specification because the combination of provided passive attenuation, provided active noise cancelling signal, and provided noise masking signal results in the minimizing of “the effect of external disturbances”.
Suggest to reconstruction the claim language to show:
the relationship between ear device; and “passive noise attenuation”, “active noise attenuation”, and “suitable signal”
clearly indicating the steps of providing passive noise attenuation, providing active noise attenuation, and providing noise masking signal.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654